Citation Nr: 1638520	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-00 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include coronary artery disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  A transcript of this hearing has been associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran has a diagnosis of coronary artery disease (CAD).

2.  The Veteran was assigned to Takhli Royal Thai Air Force Base in 1968-1969. 

3.  There is a balance of evidence on the question of whether the Veteran served near the perimeter of the Thai Air Force Base at which he was stationed, thereby exposing him to herbicides. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's favor, ischemic heart disease, including coronary artery disease, was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served as a U.S. Air Force aircraft maintenance mechanic.  He has contended in several statements and during the July 2016 Board hearing that his ischemic heart disease was caused by exposure to herbicides on the perimeter of Royal Thai Air Force Base at Takhli from April 1968 to May 1969. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
 § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303 (b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  

In addition, a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or in certain areas near the Demilitarized Zone in the Republic of Korea from April 1, 1968 to August 31, 1971 is presumed to have been exposed to certain designated herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  In the case of such a veteran, service connection based on herbicide exposure will be presumed for certain specified diseases, including ischemic heart disease, that become manifest to a compensable degree.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

Although not binding on the Board, VA has issued manuals for use by its adjudicators.  This includes VA Adjudication Procedures Manual, M21-1MR.  A section of this manual addresses herbicide exposure in Thailand during the Vietnam Era.  M21-1MR, Part IV, subpart ii, Chapter 1, Section H.5.b. directs rating specialists to concede relevant herbicide exposure to those who served in the U.S. Air Force at a number of Royal Thai Air Force Bases, as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

In this case, the Veteran did not serve in Vietnam.  Service personnel records show that the Veteran served at Royal Thai Air Force Base in Takhli from around March 1968 to March 1969.  The Veteran was not a security policeman, security patrol dog handler, or member of the security police squadron.  He was an aircraft mechanic, and he has provided competent and credible testimony that indicates he performed regular duties near the air base perimeter, including taking planes that required engine maintenance to a "trim pad" located on the perimeter of the base, and salvaging plane parts from the "bone yard" also located on the base perimeter.  He has submitted a statement from a veteran with whom he served also attesting to their duties near the base perimeter.  Consistent with those reports, a service performance report shows that while the Veteran was stationed at Takhli RTAFB, he served as an assistant crew chief and his duties included launching, recovering, servicing, and towing aircraft. 

As the testimony appears to be a sincere recollection of those duties, and as his claimed duties are generally consistent with the available personnel records and supported by competent lay evidence, the evidence may be considered in balance on the question of whether his duties placed him near the air base perimeter.  Resolving that question in favor of the Veteran, it is concluded the Veteran did, in fact, serve near the air base perimeter at the Thai air force base at which he served. 

Having concluded the Veteran served near the air base perimeter in Thailand, it may be found he was exposed to the relevant herbicides, triggering the presumption of service connection for ischemic heart disease, or coronary artery disease, which was diagnosed in December 2001 and for which the Veteran currently receives VA treatment. 


ORDER

Service connection for ischemic heart disease, to include coronary artery disease, is granted.



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


